DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a sensor for liquid biopsy, classified in G01N33/54373.
II. Claims 20-26, drawn to a method of non-invasive liquid biopsy, classified in G01N33/57488.
III. Claims 27-37, drawn to a method of functionalizing a substrate surface with biotinylated antibodies, classified in G01N33/53.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process such as another method in which a solution that does not contain exosomes associated with malignant cancer cells can be provided to the sensor.
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the .
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially modes of operation. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The method of group II requires a step of providing a solution containing exosomes associated with malignant cancer cells to a substrate with a surface functionalized with biotinylated antibodies, which is not required of the method of group III. The method of group III requires a step of functionalizing the surface with biotinylated antibodies, which is not required of the method of group II.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The product of group I can be used in a materially different process than that of group II, therefore a search for the product does not necessarily encompass a search for the claimed process of group II. The process of group III can be used to make a materially different product than that of group I, therefore a search for the product does not necessarily encompass a search for the claimed process of group III. Each of the processes of groups II and III requires 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species
This application contains claims directed to the following patentably distinct species. An election from species group A is required. If group I is elected above, a single species must be additionally be elected from species groups B-D. If group II is elected above, a single species must be additionally elected from species group E.

Species group A is drawn to the type of biotinylated antibodies selected from:
anti-CD63 antibodies (claims 4, 7, 26, and 30)
anti-CD44 antibodies (claims 5, 7, 26, and 30)
anti-EGFRvIII antibodies (claims 6, 7, 26, and 30)

Species group B is drawn to comparative composition of the substrate and the surface selected from:
the substrate and the surface being made of the same material (claim 8)
the substrate and the surface being made of different materials (claim 9)

Species group C is drawn to the form of the substrate selected from:
a nanofilm (claim 12)
chip or disc (claim 15)

Species group D is drawn to the surface functionalization of the cantilever tip selected from:
biotinylated antibodies (claim 17)
biotinylated hyaluronic acid (claim 19)

Species group E is drawn to a substrate analysis technique selected from:
localized surface plasmon resonance spectroscopy (claim 22)
atomic force microscopy (claim 23)

The species are independent or distinct because the species are materially or structurally different from each other and do not overlap in scope. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic for group I and claim 20 is generic for group II.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each of the species are materially or structurally different from each other and do not overlap in scope. Thus, a search for one species does not necessarily encompass a search for the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER H. TIEU/            Examiner, Art Unit 1649                                                                                                                                                                                            
/MELANIE BROWN/Primary Examiner, Art Unit 1641